Citation Nr: 9935208	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with depression.

3.  Entitlement to service connection for swollen lymph nodes 
due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tendinitis.

6.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant had active service from June 1980 to December 
1992, with service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The RO denied service connection for swollen lymph nodes by 
rating action dated in May 1995.  The RO notified the 
appellant of this determination by letter dated in May 1995.  
In July 1995, the RO denied service connection for swollen 
lymph nodes on a secondary basis.  The RO notified the 
appellant of this determination by letter dated in August 
1995.  She did not file a timely appeal to these claims and 
they became final.

In correspondence with the RO dated in August 1995, the 
appellant claimed service connection for swollen lymph nodes 
due to undiagnosed illness pursuant to 38 C.F.R. § 3.317 
(1999).  As the law has been liberalized, the issue of 
entitlement to service connection for swollen lymph nodes, to 
include as due to undiagnosed illness, will be considered on 
a de novo basis at this time.  Spencer v. Brown, 4 Vet. App. 
283, 288-9 (1993).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1993, the RO 
denied the appellant's claims of entitlement to service 
connection for tendinitis and a right knee disability. 

2.  Evidence received since the October 1993 RO decision with 
respect to service connection for a right knee disability, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The evidence received since the RO's October 1993 
decision with respect to tendinitis is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The claims of entitlement to service connection for 
tendinitis and glaucoma of the right eye are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

5.  The appellant's left knee chondromalacia is not 
productive of a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees, or instability, but it 
is productive of subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The RO decision dated in October 1993, which denied 
service connection for tendinitis and a right knee 
disability, is final.  38 U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the last final October 1993 
RO decision with respect to the appellant's claim for service 
connection for a right knee disability is not new and 
material, and is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The evidence received since the last final October 1993 
RO decision with respect to tendinitis is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

4.  The claims of entitlement to service connection for 
tendinitis and glaucoma of the right eye are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The schedular criteria for an increased evaluation for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Once a Board or an RO decision becomes final under 
38 U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996). 

In October 1993, the RO denied entitlement to service 
connection for a right knee disorder and tendinitis because 
there was no evidence of current disability.  That decision 
was not appealed, and it is final.  See 38 U.S.C.A. § 7105 
(West 1991).  A final decision may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that her duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.

Evidence available to the RO that was of record in October 
1993 included the appellant's service medical records, post-
service VA medical records, and statements provided by the 
appellant.  The service medical records revealed that she was 
treated during basic training for bilateral Achilles 
tendonitis.  She was profiled at the time for this condition.  
She was subsequently treated in March 1982 for tendinitis of 
the right thumb and in November 1984 for tendinitis of the 
right wrist.  The service medical records were negative for a 
right knee disorder.

A May 1993 VA examination report was negative for tendinitis 
and a right knee disability.  At the time of the October 1993 
rating decision the appellant related that she was treated 
for painful knees during service in the 1980s.

Based on the foregoing evidence, the RO denied the 
appellant's claim in October 1993, and notified her by letter 
in November 1993.  The basis for the denial was that there 
was no medical evidence of tendinitis or right knee 
pathology.  The veteran did not timely disagree, and the 
denial became final.  

Evidence received since the last final RO decision includes 
VA outpatient treatment records dated since service discharge 
and the appellant's statements.

Right knee

The VA outpatient treatment records since service discharge 
are negative for right knee pathology.  

The appellant essentially echoed her previous statements.  
She reported that during service she was treated for a right 
knee disorder.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  For example, these newer records 
fail to note that the appellant has a current right knee 
disorder.  Furthermore, even assuming that she has a right 
knee disorder, she has provide no medical opinion indicating 
that any current disability is related to complaints 
manifested in service.  

The appellant's statements, while not previously of record, 
essentially echoed her statements that were already of 
record.  Thus, it is essentially cumulative of the prior 1993 
claim.  The Board enters no finding as to the appellant's 
credibility, however, as a lay person, she is not competent 
to offer an opinion concerning the etiology of any current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495, 
(1992).  In summary, the appellant's statements are 
cumulative and they do not bear directly and substantially 
upon the questions whether she incurred a right knee disorder 
from an injury in service, or whether any current right knee 
disorder is related to an inservice injury.  Therefore, the 
statements are not material.

As the evidence submitted since October 1993 fails to contain 
evidence of either a current right knee disability, or a link 
of any current right knee disability to service, the evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, new and 
material evidence has not been submitted and the claim must 
be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen her claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps she needs to fulfill in order to reopen her claim, and 
an explanation why her current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Tendinitis

The Board finds that the evidence received subsequent to the 
October 1993 final RO decision, when viewed in light of all 
the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  In this 
regard, the Board finds it significant that VA medical 
examiners diagnosed the appellant with tendinitis of various 
joints in 1994 and 1995.  The RO based its October 1993 
denial on the basis that there was no current diagnosis of 
tendonitis.  Given she was subsequently diagnosed with it, 
the Board finds that these records are not duplicative or 
cumulative, and they are relevant.  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.

Service connection for tendinitis and glaucoma of the right 
eye
 
Given that the service connection claim for tendinitis is 
reopened, and that the service connection claim for glaucoma 
of the right eye is in appellate status, the Board must 
determine whether these claims are well grounded.  Elkins v. 
West, 12 Vet. App 209, 218 (1999).  That is, whether the 
claims are plausible.  If they are not well-grounded claims, 
her appeal fails, and there is no duty to assist further in 
the development of them.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, there is no competent evidence linking the 
veteran's claimed disabilities to service.  For example, 
while the service medical records show that she was treated 
for tendinitis in the 1980s, and post-service records show a 
diagnosis of tendinitis in 1994 and 1995, she has provided no 
medical nexus evidence linking the tendinitis diagnosed post-
service to her period of service.  Furthermore, although the 
service medical records show that she complained of blurry 
vision in the late 1980s, there is no medical nexus evidence 
linking the glaucoma of the right eye, first diagnosed in 
1995, to her military service.  

In sum, the appellant has provided no competent evidence, 
i.e., medical or scientific evidence, linking tendinitis, or 
glaucoma of the right eye, to her military service.  As noted 
above, competent evidence of a current disability that is 
medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence that 
links these disorders to service, these claims are not well 
grounded.  Epps.

With respect to the appellant's contentions that she 
developed these conditions as a result of service, the Board 
notes that, while she is certainly capable of providing her 
opinions, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  
Espiritu.  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support her claims that her current disorders are in 
anyway related to her period of service, the Board finds that 
she has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Increased rating for left knee disorder

The appellant maintains that her left knee disability has 
worsened and that a rating in excess of 10 percent is 
warranted.  A veteran's assertion of an increase in severity 
of a service connected disorder constitutes a well-grounded 
claim requiring that VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1999).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Factual background

An August 1998 VA outpatient x-ray report is negative for 
pathology.

According to a September 1998 VA orthopedic examination 
report, the appellant indicated that she experienced left 
knee pain and swelling, and that she used a cane.  Her left 
knee flare-ups would cause severe pain.  

Physical examination revealed that she had a normal gait.  
She fully squatted with no pain, however, her left knee was 
painful when she stood up.  The left knee had no redness, 
warmth, or swelling.  There was some tenderness to palpation 
along the medial joint line and the medial aspect of the 
patella and also there was some tenderness deep to the 
patella when pressure was applied to the patella.  The 
strength was 5/5 in all muscle groups.  The left knee hurt 
when she extended it against resistance.  The deep tendon 
reflexes were 1+ and equal in the knees bilaterally.  The 
left leg extended to zero degrees or the horizontal and 
flexed to 120 degrees.  The appellant said that full flexion 
caused her discomfort.  

There was no evidence of ligamentous instability on 
examination.  With pressure applied to the left knee, 
however, specifically when testing the posterior cruciate 
ligament, the patient said that her knee would become 
increasingly uncomfortable.  This was not noted with testing 
the anterior cruciate or the medial or lateral collateral 
ligaments.  There was no positive finding on the flexion, 
abduction, external rotation and extension tests.  There was 
actually a click noted but this was not associated with any 
pain and does not appear to come from the meniscus at all but 
rather from the central portion of the knee.  There were no 
x-rays for review.  

The examiner assessed that the appellant described a history 
of gradual onset of knee pain and swelling which had 
continued and worsened through the years.  She did not 
remember any specific injury to the knee.  Her current 
clinical status is that of mild to moderate daily knee pain 
and much more painful exacerbations occurring every two to 
three months.  Most activities of daily living caused pain in 
the left knee.  At night, she had to position the knee for 
pain relief.  Furthermore, she used a cane and took pain 
medications.  The appellant's diagnosis was chondromalacia 
patella.  There was nothing in her history or physical 
examination that suggested a ligament or a meniscal injury.  
X-rays of the left knee taken at the time of examination were 
negative.

Analysis

In this case, the appellant's left knee disability has been 
evaluated by analogy since December 17, 1992 under the 
provisions of Diagnostic Code 5257 of the rating schedule.  
38 C.F.R. § 4.71a.  The 10 percent rating under Diagnostic 
Code 5257 contemplates slight recurrent subluxation 
(dislocation) or lateral instability and the 20 percent 
rating requires moderate subluxation or lateral instability.  
38 C.F.R. § 4.71a.  In this case, however, there is no 
evidence that the left knee has been disabled due to either 
recurrent subluxation or lateral instability.  For example, 
the results of the September 1998 VA examination indicate 
that the appellant's left knee showed no instability.  
Likewise, the x-ray results were negative for left knee 
pathology.  The VA outpatient treatment records showed 
nothing different.  As such, continuing the assignment of a 
compensable rating under Diagnostic Code 5257 would be 
erroneous.

The appellant's chondromalacia of the left knee could be 
rated analogous to limitation of motion as contemplated in 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a 10 percent disability evaluation is 
available for flexion of a leg limited to 45 degrees, and a 
20 percent evaluation is available where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 
5261 a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees, and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  Id.  In this case, however, given that the 
appellant had left knee flexion in excess of 45 degrees, and 
extension to zero degrees a compensable rating is not 
warranted under either code.

Governing VA regulations stipulate, however, that functional 
impairment is to be considered in assessing the severity of 
an orthopedic disability such as the appellant's left knee 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the 
Board notes the appellant's subjective complaints of 
persistent left knee pain.  Nevertheless, the regulations 
also require that functional impairment be "supported by 
adequate pathology," 38 C.F.R. § 4.40, and here there is no 
objective pathology to support the subjective complaints of 
pain.  Indeed, on examination there was no evidence of 
wincing on motion, muscle atrophy, or incoordination.  
Therefore, the Board concludes that a rating in excess of 10 
percent is not warranted under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The 
benefit sought on appeal is denied.

There is no evidence demonstrating that the veteran's left 
knee disorder causes a significant or marked interference 
with daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a right knee disability, 
the appeal is denied.

Service connection for tendinitis and for glaucoma of the 
right eye is denied.

Entitlement to an increased rating for a left knee disorder 
is denied.  


REMAND

The veteran seeks service connection for swollen lymph nodes 
due to undiagnosed illness and for PTSD.  

The appellant indicated in her June 1999 substantive appeal 
that VA physicians had found a knot in her neck and were 
working to try to determine what it was.  She also stated 
that she had received treatment at the VA PTSD clinic for six 
months.  The Board notes that these current records have not 
been associated with the claims file, and the veteran has 
requested that the Board review these records prior to making 
a determination.  The Court has held that, when VA has 
constructive, if not actual, knowledge of relevant records in 
its possession, that they should have been made a part of the 
appellant's claims file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, given that these VA clinic records may 
contain information concerning the veteran's lymph node 
complaint and/or a PTSD diagnosis, further development is in 
order.

Upon remand, the appellant is advised that she may submit 
additional evidence and/or argument to the RO or the Board in 
accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board specifically urges the appellant to 
provide any evidence of a diagnosis of PTSD that she may have 
received, whether it be by a private or VA health care 
provider.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Ear, Nose 
and Throat Clinic at the VA facility in 
Minneapolis, Minnesota and the PTSD 
clinic and attempt to obtain copies of 
the appellant's treatment records.  Any 
attempts to obtain these records must be 
documented in the claims file.

2.  Upon completion of the development 
required in paragraph 1, the RO should 
undertake any additional developmental 
action deemed appropriate, and then 
should readjudicate the issues of 
entitlement to service connection for 
swollen lymph nodes due to undiagnosed 
illness and for PTSD, with depression.

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case. The 
appellant should then be provided a reasonable opportunity to 
respond.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals







